ITEMID: 001-5053
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: CHEREPKOV v. RUSSIA
IMPORTANCE: 1
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is a Russian national, born in 1942. He lives in Vladivostok.
A.
On 5 July 1993 the applicant was elected mayor of the city of Vladivostok, an administrative centre of the Maritime Territory of Russia.
The mandate of the previous Vladivostok Municipal Council (hereinafter referred to as the “VMC”) expired in 1993. From 1994 to 1996 elections to the VMC were fixed and postponed several times. The elections took place in 1996 and 1997, but were found invalid because of certain informalities, including insufficient participation by the electorate and a disputed outcome.
In 1997 and 1998 the VMC was not elected as the local executive and law enforcement authorities were involved in a number of court disputes as to the proper manner in which to hold the elections. During those proceedings a number of administrative decisions were taken, but subsequently quashed. In late 1998 and early 1999 the elections took place several times, but were found invalid because of various informalities including, once more, insufficient participation by the electorate and a disputed outcome.
On 5 July 1998 the applicant’s mandate as the mayor of Vladivostok expired. On 26 September 1998 the Maritime Territory Electoral Registry refused to register him as a candidate in the next mayoral elections. The elections took place on 27 September 1998, but were found invalid due to various informalities. Upon the applicant’s appeal against the decision preventing his candidacy, on 5 October 1998 the Maritime Territory Regional Court upheld that decision. The applicant appealed to the Supreme Court. The applicant contends that the appeal is currently pending.

By a decree of 11 December 1998 the President of Russia authorised the Governor of the Maritime Territory to appoint an acting mayor of Vladivostok on the ground that the applicant’s mandate had expired. On 14 December 1998 the Governor appointed an acting mayor. The applicant applied to court, contesting the lawfulness of that appointment. He stated in particular that his term continued as long as his successor was not elected. On 19 January 1999 the Maritime Territory Regional Court confirmed the lawfulness of the Governor’s decision. On 4 February 1999 the Supreme Court rejected at first instance the applicant’s action whereby he had alleged that the presidential decree of 11 December 1998 had been null and void. On 15 April 1999 the Appellate Chamber of the Supreme Court upheld that decision. On 14 May 1999 the Supreme Court dismissed the applicant’s appeal against the judgment of 19 January 1999.
It appears that to date neither the Vladivostok Municipal Council nor the mayor has been elected.
B. Relevant domestic law
The Constitution of the Russian Federation
Pursuant to Article 5 of the Constitution, the Russian Federation consists of “federal subjects” (субъекты федерации) which can have their own constitutions, statutes and legislation.
Under Article 11 § 1, “State authority” is exercised by the President of Russia, the Parliament, the Government and courts. Pursuant to Article 11 § 2, State authority which is vested in the federal subjects is also exercised by the competent authorities of those entities.
Legislative power is exercised by the Parliament (Article 94).
Under Article 12, local authorities are not considered as having State authority (i.e. legislative, executive or judicial powers) within the meaning of the Constitution.
Federal subjects enjoy a number of autonomous rights, including inter alia the right to exercise, jointly with the competent federal authorities, legislative power in various political, economic, social and legal fields (Articles 72 and 76). Articles 73 and 76 of the Constitution entitle the federal subjects to exercise legislative power in those areas which do not relate to the exclusive competence of the Federation or the joint competence of the Federation and “federal subjects”.
The Maritime Territory is a “federal subject” of Russia (Article 65).
Laws of the Maritime Territory
The status of the Maritime Territory is defined in the Constitution of the Russian Federation and the Statute of the Maritime Territory. The Statute was passed by the Duma of the Maritime Territory (hereinafter referred to as the “DMT”) on 12 September 1995.
Under Article 9 of the Statute, legislative power in the Maritime Territory is exercised by the local residents by way of referendum, and by the DMT. The DMT is the only legislative organ in the territory, and consists of 39 representatives elected for a period of four years (Article 46 of the Statute). The Governor is the head of the executive in the Maritime territory (Article 56 of the Statute).
Under Article 11 of the Statute, the local authorities do not exercise “State authority” (i.e. legislative, executive or judicial powers).
The mandate, functions, powers and controls of the local authorities, including municipal councils and mayors, are defined in the Maritime Territory Local Government Act (hereinafter referred to as the “Act”), which was adopted by the DMT on 26 December 1995. Municipal councils and mayors are elected by local residents (Articles 24 and 26 of the Act), and election procedures are specifically governed by special laws passed by the DMT. Pursuant to Article 29 of the Act, local authorities can adopt regulations and by-laws in the areas in which the Act confers such competence upon them.

